Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Wendell Antonio Johnson seeks to appeal the district court’s order dismissing his Fed. R. Civ. P. 60(b) motion as a second or successive 28 U.S.C. § 2255 (2012) motion filed without authorization. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Johnson’s informal brief does not challenge the basis for the district court’s disposition, Johnson has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED